IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                Docket No. 40643/40644/40645

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 749
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 12, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ZACHARY ZANE HANSEN,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Orders denying I.C.R. 35 motions for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        GUITIERREZ, Chief Judge; LANSING, Judge;
                                and MELANSON, Judge

PER CURIAM
       In the first of the three cases that are consolidated on this appeal, Zachary Zane Hansen
was convicted of felony malicious injury to property, Idaho Code § 18-7001. The district court
withheld judgment and placed him on probation. Subsequently, Hansen admitted to violating the
terms of his probation by committing new crimes of burglary, I.C. § 18-1401; and possession of
a stolen vehicle, I.C. § 49-228. The district court revoked the withheld judgment in the injury to
property case and imposed concurrent unified sentences of five years with two years determinate
for malicious injury to property, six years with three years determinate for burglary, and five
years with three years determinate for possession of a stolen vehicle. After a period of retained
jurisdiction, the district court suspended Hansen’s sentences and placed him on supervised


                                                1
probation. However, following a report of probation violations, on November 5, 2012, the
district court revoked Hansen’s probation and ordered execution of his sentences.            On
December 17, 2012, Hansen filed in each case an Idaho Criminal Rule 35 motion for reduction
of his sentence. The district court denied the motions as untimely. Hansen appeals from the
denial of his Rule 35 motions.
       Rule 35 authorizes the court to entertain a motion for reduction of sentence if the motion
is filed within 120 days after entry of the judgment of conviction or within 14 days after the
revocation of probation. This time limit on motions seeking reduction of sentence as a matter of
leniency is jurisdictional. State v. Bowcut, 140 Idaho 620, 622, 97 P.3d 487, 489 (Ct. App.
2004). Because Hansen’s Rule 35 motions were filed forty-two days after entry of the order
revoking his probation, the district court correctly denied the motions as untimely. Therefore,
the district court’s orders denying Hansen’s Rule 35 motions are affirmed.




                                               2